UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): May 27, 2011 FIRST SENTRY BANCSHARES, INC. (Exact Name of Registrant as Specified in its Charter) West Virginia 000-53790 03-0398338 (State or Other Jurisdiction) (Commission File No.) (I.R.S. Employer of Incorporation) Identification No.) 823 Eighth Street, Huntington, West Virginia (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(304) 522-6400 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition On May 27, 2011, First Sentry Bancshares, Inc. (the "Company") issued a shareholder letter regarding its results of operations and financial condition at and for the three months ended March 31, 2011.The text of the shareholder letter is included as Exhibit 99.1 to this report. The information included in the shareholder letter text is considered to be "furnished" under the Securities Exchange Act of 1934. Item 9.01Financial Statements and Exhibits (a) Financial Statements of businesses acquired.Not Applicable. (b) Pro forma financial information.Not Applicable. (c) Shell Company Transactions. Not Applicable. (d) Exhibits The following Exhibit is attached as part of this report: Shareholder letter announcing the Company’s results of operations and financial condition at and for the three months ended March 31, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FIRST SENTRY BANCSHARES, INC. DATE: May 27, 2011 By: /s/ Geoffrey S. Sheils Geoffrey S. Sheils President and Chief Executive Officer
